DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2021 has been entered.

Applicant’s arguments, see p.10-12, filed on 9 February 2021, with respect to the rejection(s) of Claim(s) 1-20 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended Claim(s) 1/11/17 is/are now rejected under 35 Fedorovskaya et al. (US 2012/0134543 A1) in view of Fateh (US 2016/0133170 A1). See detailed rejections below.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2, 4,11-13 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,565,777 B2 and Claim 1, 7, 11, 17 are rejected over US 10,255,715 B2 in view of Fateh (US 2016/0133170 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated by, or the obvious variation of, the claim of U.S. Patent No. 10,565,777 B2, as shown in the table below.
Instant Application: 
US Patent 10,565,777 B2: 
Claim 1: A method comprising: 
executing an application to generate a virtual reality (VR) content for display in association with user interaction by a user, wherein the VR content provides a view into a virtual environment1; 
determining that the VR content includes movement of the view in the virtual environment that will cause orientation discomfort to the user; 
determining that a rate of head movement of the user corresponding to the movement of the view exceeds a threshold; and 
applying a discomfort reduction filter effect to the view by reducing a size of a field of view (FOV) for the view during a portion of the movement of the view2.  

Claim 2. The method of claim 1, wherein the determining that the VR content includes movement of the view in the virtual environment includes:
matching the VR content to at least one of a plurality of learned patterns identified through deep learning as likely to cause discomfort in users3.

Claim 3. The method of claim 1, further comprising: 
increasing the FOV after the sequence of images corresponding to the movement of the view in the virtual environment that will cause orientation discomfort to the user has been displayed3.

Claim 4. The method of claim 1, wherein the user interaction includes head movement of the user, or wherein the user interaction includes controller input provided by the user4.
reducing discomfort when viewing virtual reality (VR) content for use in head mounted displays (HMDs)1, comprising: 
accessing a model that identifies a plurality of learned patterns associated with generation of baseline VR content that is likely to cause discomfort3; 
processing an application to generate data in response to simulated user interactions with first VR content of the application; 
comparing the data to the model to identify a pattern in the data that matches at least one of the plurality of learned patterns, such that the pattern is likely to cause discomfort3; 
identifying a zone in the application corresponding to the pattern, wherein the zone is defined by one or more locations of the application that enables a type of user interactivity; and 
providing at least one instruction in the application to apply a discomfort user when the application is processed in response to user input of the user4, 
wherein the type of user interactivity is identified by a corresponding learned pattern.

Claim 3. The method of claim 2, wherein the field of view throttling includes: 
decreasing a field of view as the rate of head movement of the user increases; and 
increasing a field of view as the rate of head movement of the user decreases2,4.


Notice that, although claims of above cited US Patent does not exactly the same as instant application, they are obvious variation of allowed claims.  Claims 11-20 are similar scopes to Claims 1-10 except in the form of non-transitory computer readable 

Instant Application: 
US Patent 10,255,715 B2: 
Claim 1: A method comprising: 
executing an application to generate a virtual reality (VR) content for display in association with user interaction by a user, wherein the VR content provides a view into a virtual environment1; 
determining that the VR content includes movement of the view in the virtual environment that will cause orientation discomfort to the user2; 
determining that a rate of head movement of the user corresponding to the movement of the view exceeds a threshold; and 
applying a discomfort reduction filter effect to the view by reducing a size of a field of view (FOV) for the 

Claim 7. The method of claim 1, further comprising: 
tracking gaze of the user viewing the VR content, wherein the gaze is positioned to a clarity region in the FOV of the VR content displayed to the user in a head mounted display (HMD), the clarity region having a first resolution, the FOV having a periphery region outside of the clarity region having a second resolution that is lower than the first resolution; 
detecting the gaze of the user is moving; and updating the position of the clarity region of a current FOV based on the gaze of the user3.

executing an application to generate VR content in association with user interaction1; 
detecting a pattern in the VR content identified as likely to cause discomfort in users2; 
applying a discomfort reduction filter effect for purposes of reducing potential discomfort in the user, 
wherein the discomfort reduction filter effect comprises a reduction in a size of a clarity region of a FOV of the VR content, 
wherein the clarity region has a highest amount of resolution for an image presented in the FOV, and a first region outside of the clarity region has decreased resolution3; and 
maintaining a size of the FOV concurrent with the reduction in the clarity region.

Note Fateh discloses determining a rate of head movement in the effect of reducing motion sickness ([0008]).


1 is just an example.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. (US 2012/0134543 A1) in view of Fateh (US 2016/0133170 A1).
1, Fedorovskaya discloses a method ([0002]: a control method for reducing motion sickness) comprising: 
executing an application to generate a virtual reality (VR) content for display in association with user interaction by a user, wherein the VR content provides a view into a virtual environment ([0009]: Motion sickness is a significant obstacle for users of immersive and virtual reality systems and head-mounted displays, limiting their widespread adoption despite their advantages in a range of applications in gaming and entertainment, military, education, medical therapy and augmented reality); 
determining that the VR content includes movement of the view in the virtual environment that will cause orientation discomfort to the user ([0050]: The content of the image-sequence information is analyzed to estimate the propensity of the image-sequence information content to induce motion sickness or motion-sickness-related symptoms);  
applying a discomfort reduction filter effect to the view by reducing a size of a field of view (FOV) for the view during a portion of the movement of the view (Fig.2A-2F and [0073]: According to embodiments of the present invention, a variety of modifications to the operation of the head-mounted display 10 are effective in reducing user motion sickness. In one embodiment, the modification includes changing presentation parameters of the switchable viewing area as a function of the propensity estimated by the analysis. Presentation parameters include attributes of the switchable viewing area such as relative transparency of portions of the switchable viewing area 11. For example, in an embodiment illustrated in FIGS. 2A-2F, the modification includes reducing the size of the portion in which image-sequence information is displayed in the switchable viewing area).
Fedorovskaya fails to explicitly disclose determining that a rate of head movement of the user corresponding to the movement of the view exceeds a threshold.
However Fateh, in the same field of endeavor, discloses determining that a rate of head movement of the user corresponding to the movement of the view exceeds a threshold ([0008]: The HMD system may also provide improved resolution perception in a wide field of view by decreasing the resolution of an image (i.e., a CGI) viewed by a user in a first area and/or increasing the resolution in a second area based on the user characteristics. Sample characteristics include the speed of the user's head movement and the motion of the user's eyes.  A skilled person would have known to set up a threshold used to decrease/increase the resolution).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Fateh into that of Fedorovskaya and to determine that a rate of head movement of the user corresponding to the movement of the view exceeds a threshold in order to improve the general effectiveness of HMDs and the comfort of users, especially those who are exposed to virtual or augmented reality for extended periods of time as taught by Fateh ([0005]).

Regarding Claim 3, Fedorovskaya discloses reducing motion sickness through reducing the size of the portion in which image-sequence information is displayed in the switchable viewing area ([0073]).  It would have been obvious to a POSITA to add the increasing the FOV after the sequence of images corresponding to the movement of the view in the virtual environment that will cause orientation discomfort to the user has been displayed since when the source of orientation discomfort to users has gone away there is no need to make the correction by reducing the FOV.  Increase the FOV would have brought more information to users.

Regarding Claim 4, Fedorovskaya modified by Fateh further discloses wherein the user interaction includes the head movement of the user, or wherein the user interaction includes controller input provided by the user (Fedorovskaya [0003]: Head-mounted displays are widely used in gaming and training applications. Fateh [0082]: By applying pressure next to (or directly on top of) the peripheral icon 518, the user can interact with the icon 518).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 5, Fedorovskaya’s invention is to be used for gaming and training using HMD ([0003]).  Fedorovskaya indirectly discloses wherein the controller input controls a character within the virtual environment, wherein the view into the virtual environment is a viewpoint of the character (see through the HMD).  In addition Fateh discloses the same limitation ([0086]: The sensor 514 may be a camera configured to capture the user's interactions with the local environment).

Regarding Claim 7, Fedorovskaya modified by Fateh discloses further comprising: 
tracking gaze of the user viewing the VR content (Fedorovskaya Claim 6: detecting and evaluating actual eye movements or head movements of the viewer during viewing to determine a motion problem), wherein the gaze is positioned to a clarity region in the FOV of the VR content displayed to the user in a head mounted display (HMD), the clarity region having a first resolution, the FOV having a periphery region outside of the clarity region having a second resolution that is lower than the first resolution; detecting the gaze of the user is moving; and updating the position of the clarity region of a current FOV based on the gaze of the user (Fateh [0104]: some embodiments described herein improve the perception and image stability of HMDs by increasing resolution in a particular area of the digital content displayed to the user 702. When the user 702 trains her eyes on a focal point 740 in a real-world environment, a high resolution field of view 742 and a low resolution field of view 744 are created).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claims 8-9, Fedorovskaya discloses reducing the size of the portion in which image-sequence information is displayed in the switchable viewing area ([0073]).  Fateh discloses Various properties of the visual stabilizers (e.g., brightness, contrast, size) can be modified based on which viewing field includes the focal point 1480 ([0049]) and In some embodiments, the size of the high resolution area 942 varies based on the speed of the user's head or eye movements ([0106]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teaching of Fedorovskaya and Fateh and reducing a size of the clarity region in a corresponding FOV while the gaze is moving and reducing a size of the FOV in a corresponding FOV while the gaze is moving in order to reduce motion sickness and bring better viewing experience to users.

Regarding Claim 10, Fateh discloses moving the FOV of the user with the movement of the gaze ([0106]: The HMD system can vary the resolution of the digital content displayed to a user based on various criteria, such as the speed and direction of the user's head and/or eye movements. In some embodiments, the HMD displays digital content having a higher resolution in an area 942 near or around the focal point 940 of the user's eyes. The remaining area of the digital content may be displayed in a lower resolution. These techniques more accurately mimic the resolution naturally experienced by the user's eyes (i.e., high resolution only where the user's gaze is actually focused)).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 11, Claim 11 is in similar scope to Claim 1 except in the format of “non-transitory computer-readable medium”.  Therefore the rejection to Claim 1 is also applied to Claim 11.

Regarding Claims 13-14 and 15-16, Claims 13-14 and 15-16 are in similar scopes to Claims 4-5 and 7-8 except in the format of “non-transitory computer-readable medium”.  Therefore the rejections to Claims 4-5 and 7-8 are also applied to Claims 13-14 and 15-16.

Regarding Claim 17, Claim 17 is in similar scope to Claim 1 except in the format of “computer system”.  Fedorovskaya disclose a processor and memory coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method ([0063]: an embedded computer having a central processing unit, memory, software, and input/output capability. Processors known in the art are used, for example image processors, either programmable or hard-wired, or conventional computers).  Therefore the rejection to Claim 1 is also applied to Claim 17.

Regarding Claims 19 and 20, Claims 19 and 20 are in similar scope to Claims 4 and 7 except in the format of “computer system”.  Therefore the rejection to Claims 4 and 7 are also applied to Claims 19 and 20.

Claims 2, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. (US 2012/0134543 A1) in view of Fateh (US 2016/0133170 A1) as applied to Claims 1, 11 and 17 above, and further in view of Yamazaki (US 2011/0028805 A1).
Regarding Claim 2, Fedorovskaya discloses The present invention enables an estimate of the probability that imagery, including static scenes that do not contain moving elements, have a tendency to produce motion sickness effects. … The image-sequence information can include motion image sequences or sequences of still images. The propensity is determined, for example, from the velocity, acceleration, direction, duration of motion, or optical flow in the identified image-sequence information.” ([0059]-[0060]) and The image-sequence information is analyzed in step 115 to produce a signal estimating the propensity of the image-sequence information to induce motion sickness or symptoms of motion sickness in the user ([0062]). Fedorovskaya further teaches More particularly, according to a method of the present invention, a method of identifying a motion-sickness problem in an image sequence includes using a processor to analyze the image-sequence information to extract salient static and dynamic visual features in the image sequence information and evaluating distribution of the salient static and dynamic features in the saliency map to estimate a probability of the image sequence causing the viewer to make eye and head movements. The estimated probability is used to determine a propensity that the image-sequence can induce motion sickness in a user as a consequence of the eye and head movements. An image sequence can include a video sequence, image stream, or series of still images ([0053]). The estimated propensity that an image sequence can induce motion sickness is based on a probability of causing a viewer to make eye and head movement and the probability is obtained based on salient static and dynamic features extracted from the image sequence. Therefore Fedorovskaya discloses the connection between the propensity that an image sequence can induce motion sickness and salient static and dynamic features patterns through eye and head movement estimation. Furthermore, Yamazaki, in the same field of endeavor, explicitly discloses using corrected sickness detection threshold values corrected based on a viewing pattern allows the present embodiment to provide viewers with a 3D sickness preventive measure adapted to 3D content ([0080]).  Fateh discloses employing predictive algorithms (or other forms of machine learning) to better predict the adjustments likely to be necessary for particular users and/or types of digital content ([0107]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Yamazaki into that of Fedorovskaya modified by Fateh and to add the limitation of matching the VR content to at least one of a plurality of learned patterns identified through deep learning as likely to cause discomfort in users in order to take 3D sickness relieving actions as taught by Yamazaki ([0050]).

Regarding Claim 12, Claim 12 is in similar scope to Claim 2 except in the format of “non-transitory computer-readable medium”.  Therefore the rejection to Claim 2 is also applied to Claim 12.

Regarding Claim 18, Claim 18 is in similar scope to Claim 2 except in the format of “computer system”.  Therefore the rejection to Claim 2 is also applied to Claim 18.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya et al. (US 2012/0134543 A1) in view of Fateh (US 2016/0133170 A1) as applied to Claim 1 above, and further in view of Miller et al. (US 2003/0073922 A1).
6, Fedorovskaya modified by Fateh fails to explicitly recite increasing the magnitude of the discomfort reduction filter effect based on the identified severity of the orientation discomfort in the user.
However Miller discloses if the viewer decides that the stimulus for motion sickness is inappropriate after viewing the video and/or viewing the sickness propensity measure or the estimate of the proportion of individuals likely to experience negative symptoms, they may alter the current motion clip or produce a more desirable motion sequence ([0060]). Therefore it would have been obvious to a POSITA to incorporate the teaching of Miller into that of Fedorovskaya as modified and to increase the magnitude of the discomfort reduction filter effect based on the identified severity of the orientation discomfort in the user in order to produce a more desirable motion sequence as taught by Miller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Irving “Restricting field of view to reduce motion sickness in VR”, posted online June 15 2016 @ https://newatlas.com/columbia-university-vr-motion-sickness/43855/ discloses reducing field of view in order to reduce motion sickness caused by eye movement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YINGCHUN HE/Primary Examiner, Art Unit 2613